Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
Claims 17 – 46 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "SYSTEMS AND METHODS FOR EVALUATING ACCURACY IN A PATIENT MODEL"

Regarding independent claims 17 and 32, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determining a curvature of the three-dimensional bone surface model at a plurality of points along a surface of the three-dimensional bone surface model; and marking one or more transition portions of the surface, wherein each transition portion of the surface is between a first point of the plurality of points and a second point of the plurality of points.

Dependent claims 18 – 31 and 33 – 46 are also allowed as a result of their dependency to claims 17 and 32, respectively.

Specifically, the closest prior art, Quaid, Arthur E. (US-20090149965-A1, hereinafter simply referred to as Quaid), Russell, Thomas A. (US-20110077695-A1, hereinafter simply referred to as Russell) and Schers, Jonathan (US-20090018445-A1, hereinafter simply referred to as Schers) have been overcome by Applicant's teaching as cited above.























___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666